COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Sunil Kumar Mehta and Mehta Investments, Ltd. v.
                            Mohammed Ahmed

Appellate case number:      01-20-00568-CV

Trial court case number:    2017-84654

Trial court:                295th District Court of Harris County

       On October 7, 2020, Marc James Ayers filed an Unopposed Sworn Motion of Non-
Resident Attorney for Admission Pro Hac Vice seeking admission to appear before the
Court in this appeal on behalf of appellee, Mohammed Ahmed. Peter Scaff, local counsel
for appellee, filed a Motion of Texas Attorney in support of the Mr. Ayers’s pro hac vice
motion. The motion conforms to Rule XIX of the Texas Rules Governing Admissions to
the Bar of Texas. See TEX. RULES GOVERN. BAR ADM’N R. XIX(a) (West 2018).

       Accordingly, the unopposed motion for admission pro hac vice is granted.

       It is so ORDERED.

Judge’s signature: ____/s/ Terry Adams_______
                    Acting individually  Acting for the Court

Date: __October 13, 2020____